Citation Nr: 1519492	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder identified as atrial fibrillation.

3.  Entitlement to service connection for a heart disorder identified as atrial fibrillation.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for leg problems, to include as secondary to service-connected ischemic heart disease.

7.  Entitlement to service connection for shortness of breath.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.

9.  Entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1967 and from May 1968 to July 1969. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from February 2011, January 2013, and March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

Additional evidence was submitted by the Veteran subsequent to the most recent Supplemental Statement of the Case; however, this evidence is either not relevant to the issues that are being or cumulative of other evidence of record.  As such, the Board finds that it may proceed with adjudication.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

The issues of entitlement to service connection for a heart disorder identified as atrial fibrillation; entitlement to service connection for leg problems, to include as secondary to service-connected ischemic heart disease; entitlement to service connection for shortness of breath; and entitlement to special monthly compensation based on the need for aid and attendance or on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 Board decision denied the appellant's claims of entitlement to service connection for hypertension and a heart disorder identified as atrial fibrillation. 

2.  Evidence associated with the claim of entitlement to service connection for hypertension after the final denial in December 2009 is cumulative or redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claim of entitlement to service connection for a heart disorder identified as atrial fibrillation after the final denial in December 2009 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

4.  The evidence of record fails to show that any right knee disability is related to service.

5.  The evidence of record fails to show that any left knee disability is related to service.

6.  Prior to May 10, 2012, the Veteran's service-connected disabilities did not render the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 2009 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the December 2009 Board decision with regard to hypertension is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence received since the October 2009 Board decision with regard to a heart disorder identified as atrial fibrillation is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

6.  An effective date earlier than May 10, 2012, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2010 and March 2013.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and private treatment records have been associated with the claims file. 

The Veteran has not been afforded a VA medical examination in regard to whether his knee disabilities are related to his active service.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that the Veteran's knee disabilities may be related to his active service other than the Veteran's assertions.  The Veteran is not competent with regard to a determination of etiology.  As such, the Board finds it unnecessary to remand for the Veteran to be afforded VA medical examinations regarding the etiology of his knee disabilities.

The Veteran has not been afforded a VA medical examination in conjunction with his application to reopen a claim of entitlement to service connection for hypertension.  However, the duty to examine applies only after new and material evidence sufficient to reopen has been received.  38 C.F.R. § 3.159(c)(4)(iii).  In addition, there is no duty to provide an adequate medical examination when the Veteran has not submitted new and material evidence to reopen the claim.  Woehleart v. Nicholson, 21 Vet. App. 464, 463 (2007).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Application to Reopen

In a December 2009 Board decision the Veteran's claims of entitlement to service connection for hypertension and entitlement to service connection for a heart disorder identified as atrial fibrillation were denied.  The decision found that the evidence was against a finding that the Veteran had hypertension or a heart disorder identified as atrial fibrillation that was manifested in service, manifested within one year of separation from service, or was related to any exposure to herbicides in service.  The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, private treatment records, VA treatment records, a VA examination report, and an opinion rendered by a VA medical expert. 

The Veteran appealed the decision and it was affirmed by the United States Court of Appeal for Veterans Claims in May 2011.  Therefore, the Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In May 2012 the Veteran submitted an application to reopen the claims of entitlement to service connection for hypertension and entitlement to service connection for a heart disorder identified as atrial fibrillation.

Subsequent to the December 2009 Board decision, additional VA treatment records, private treatment records, and relevant VA medical examinations dated in March 2012, November 2012, and March 2013 were associated with the claims file.

With regard to the application to reopen a claim of entitlement to service connection for hypertension, the newly associated treatment records reveal additional treatment for hypertension.  However, the records do not indicate that the Veteran's hypertension may be related to the Veteran's active service.  Therefore, the records are new; however, in regard to the application to reopen a claim of entitlement to service connection for hypertension, the records are not material.  As such, the application to reopen the claim of entitlement to service connection for hypertension is denied.

With regard to the application to reopen a claim of entitlement to service connection for a heart disorder identified as atrial fibrillation, the Veteran was afforded a VA medical examination in November 2012 that found that atrial fibrillation is a diagnosis that pertains to ischemic heart disease.  It is noted that the Veteran has been awarded service connection for ischemic heart disease based upon exposure to herbicides.  This evidence is new in that it was not associated with the claims file at the time of the prior final denial.  It is also material in that it raises a reasonable possibility of substantiating the claim.  Therefore, the application to reopen a claim of entitlement to service connection for a heart disorder identified as atrial fibrillation is granted.

III.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right and left knee disabilities.  The Veteran reports that he wears braces on the knees and that he lacks the strength to hold himself up safely with a cane and/or walker.  He indicates that he first injured his knee in service during basic training when he left knee popped out of joint.  He states that he did not see a medic because he did not want to be recycled.  Instead, he reports that he put the knee back into place himself.

Service treatment records do not reveal any knee complaint, diagnosis or treatment.  Upon examination at separation from service in November 1967 the Veteran was not noted to have any knee disorder.  The Veteran did not report any knee disorder in the Report of Medical History in November 1967.

In November 2004 the Veteran had knee flexion and extension that were essentially 4/5.  In August 2005, July 2006, and April 2007 the Veteran had knee flexion and extension of 5/5.

In October 2006 Dr. M.V. found that the Veteran did not have any knee reflexes.

A May 2013 note reveals that the Veteran reported that he had sharp pain in the knee that began two weeks prior.  In June 2013, the Veteran was notified that x-rays of the right knee revealed minimal degenerative joint disease and small right effusion.

A private invoice dated in July 2013 reveals bilateral knee braces.

The Board finds that entitlement to service connection for a right and left knee disabilities is not warranted.  The service treatment records are silent for any complaint, diagnosis, or treatment for any knee disability.  Although the Veteran reported that he suffered a left knee injury in service and that he corrected the injury himself without seeking medical attention, the Veteran did not report any knee complaints on his Reports of Medical History at separation from service.  The Board finds the contemporaneous statements of the Veteran to be more probative than those made in conjunction with his current claim.  Post service treatment records reveal that the Veteran has obtained knee braces.  The records also reveal x-ray evidence of degenerative joint disease in the right knee.  However, other than the Veteran's statements, there is no indication that any knee disability may be related to the Veteran's service.  As such, entitlement to service connection for right and left knee disabilities is denied.

IV.  Effective Date

The Veteran seeks entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to TDIU.  The Veteran filed a claim for TDIU in April 2010 that was subsequently denied in a rating decision dated in June 2010.  Thereafter, based upon additional evidence being received, the Veteran was again denied entitlement to TDIU in an October 2010 rating decision.  The Veteran again filed for TDIU in November 2010 and was denied in a rating decision dated in February 2011.  The Veteran appealed this denial with a Notice of Disagreement received in March 2011.  He was issued a Statement of the Case in July 2011 and perfected his appeal of denial of TDIU with a Substantive Appeal on a VA Form 9 dated the same month.  Thereafter, the Veteran was granted entitlement to service connection for ischemic heart disease, coronary artery disease associated with herbicide exposure, effective May 10, 2012, in a rating decision dated in November 2012.

A January 2013 VA medical examination reported that the Veteran's heart disability precluded any job requiring physical labor.  In January 2013, based upon the grant of service connection for ischemic heart disease, the RO granted entitlement to TDIU effective the date of the award of service connection for ischemic heart disease.  The RO reported that the Veteran's heart condition, along with his PTSD and tinnitus rendered the Veteran unemployable but that the PTSD and tinnitus alone did not.  The Veteran perfected an appeal of the effective date assigned.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

It is notable that the Veteran meets the schedular criteria for assignment of a TDIU during the entire period on appeal.  However, prior to May 10, 2012, the Veteran was only in receipt of service connected benefits for PTSD and tinnitus.  

In April 2010 the Veteran reported that he stopped working in 1988 and that he had not tried to obtain employment since he became too disabled to work.

During the period on appeal, the Veteran was noted to have significant disabilities including the use of a walker.  However, the Veteran's lower extremity disabilities are associated with the Veteran's neuropathy for which he is not in receipt of service connected benefits.  

The Veteran was afforded a VA medical examination regarding PTSD in August 2010.  Relevantly, the Veteran was noted to have quit working in December 1995.  He reported that on many of the jobs he was anxious, he did not trust and described hypervigilance.  There was tension and it affected his work performance.  The examiner noted that the Veteran was retired effective 1995 and that the cause of the retirement was polyneuropathy and psychiatric symptoms.  The examiner noted that the Veteran was able to work until 1995 and that he reported polyneuropathy as the primary reason that he was not able to continue working.  The PTSD symptoms cause some problems in the work environment but not to the point of causing him to be unable to be employed.  The PTSD contributed to his unemployability.

In October 2010 and January 2011 medical opinions were obtained regarding the impact of the Veteran's tinnitus upon his ability to work.  The examiners stated that the tinnitus alone should not significantly affect vocational potential or limit participation in most work activities and should not impact his ability to obtain/maintain gainful employment in jobs for which he was skilled. 

In July 2011 the Veteran reported that in all of his jobs since 1969 he had anxiety.  He stated that his impaired hearing affected his work performance.  He reported that he had concentration difficulty.  Visualizations were reported to impact his work.  He had difficulty with fire anywhere in or near the work place.  He stated that he had three jobs since Vietnam and they all ended with him being given the chance to resign or would be fired.  He reported that some of his superiors purposefully would set him up for failure and that he spent time conjuring up ways to get them.  He stated that he once took a 5/8 inch steel rod and formed a sharp pointed pike from it with the plan to attack a coworker.  

Entitlement to an effective date prior to May 10, 2012, is not warranted.  While the Veteran's PTSD and tinnitus disabilities did contribute to the Veteran's unemployability, they did not cause the Veteran's unemployability.  As the Veteran was not granted service connection for ischemic heart disease until May 10, 2012, the Veteran was not unemployable based upon service connected disabilities until that date.  As such, entitlement to an effective date prior to May 10, 2012, for the grant of TDIU is denied.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for hypertension is denied.

The claim for entitlement to service connection for a heart disorder identified as atrial fibrillation, is reopened, and the appeal is allowed to this extent.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for leg problems, to include as secondary to service-connected ischemic heart disease, is denied.

An effective date prior to May 10, 2012, for the grant of entitlement to TDIU is denied.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder identified as atrial fibrillation.  Review of the claims file reveals that the Veteran has been granted entitlement to service connection for ischemic heart disease, coronary artery disease.  A November 2012 examination report indicates that the Veteran's atrial fibrillation was a diagnosis that pertained to ischemic heart disease.  A March 2013 opinion indicates that the Veteran's PTSD did not cause the Veteran atrial fibrillation.  However, the examiner noted that "with so many risk factors he has and so many medical comorbidities, it is not possible to determine if PTSD (or mental health issues related to PTSD) specifically/truly worsened or hastened any underlying atrial fibrillation, as this is not possible to separate out.  Therefore, aggravation cannot be determined."

It is unclear to the Board whether the Veteran's atrial fibrillation is a separate diagnosis from the Veteran's ischemic heart disease.  In addition, it remains unclear whether it is at least as likely as not worsened or aggravated the Veteran's atrial fibrillation.  As such, the Board must remand the issue for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for leg problems, to include as secondary to service-connected ischemic heart disease, as well as entitlement to service connection for shortness of breath.

The Veteran has submitted photographs of his legs showing that they are swollen.  Private cardiopulmonary rehabilitation notes reveal that the Veteran had lower extremity edema.  As it is unclear whether the Veteran has leg problems that are related to his ischemic heart disease, a VA medical examination is necessary.  See id.

A May 2012 cardiology note indicates that the Veteran complains of fatigue and possibly shortness of breath.  He had shortness of breath only with activity but no primary respiratory illness.  As it is unclear whether the Veteran has shortness of breath that is related to his ischemic heart disease, a VA medical examination is necessary.  See id.

As the outcome of the issue of entitlement to service connection for a heart disorder identified as atrial fibrillation, leg problems, and shortness of breath may impact the outcome of the issue of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status, until the issues of entitlement to service connection for a heart disorder identified as atrial fibrillation, leg problems, and shortness of breath are resolved.

On remand, attempts must be made to obtain all VA treatment records regarding the Veteran dated since March 2014.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since March 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any heart disorder identified as atrial fibrillation found to be present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the heart disorder identified as atrial fibrillation represent a separate disability or a symptom of the Veteran's ischemic heart disease, coronary artery disease?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any heart disorder identified as atrial fibrillation was incurred in or aggravated by service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any heart disorder identified as atrial fibrillation was caused by his service-connected ischemic heart disease, coronary artery disease? 

(d) Is it at least as likely as not that the Veteran's service-connected PTSD and major depression and ischemic heart disease, coronary artery disease aggravated any current heart disorder identified as atrial fibrillation?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

In rendering an opinion, the examiner must comment on the prior VA medical opinions. 

3.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any leg and shortness of breath disabilities found to be present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Do leg and shortness of breath disabilities represent separate disabilities or symptoms of the Veteran's ischemic heart disease, coronary artery disease?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any leg and/or shortness of breath disabilities were incurred in or aggravated by service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any leg and/or shortness of breath disabilities were caused by his service-connected ischemic heart disease, coronary artery disease? 

(d) Is it at least as likely as not that the Veteran's service-connected ischemic heart disease, coronary artery disease aggravated any leg and shortness of breath disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

In rendering an opinion, the examiner must comment on the prior VA medical opinions. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


